IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30816
                        Conference Calendar



RAYMOND ROCHON,

                                         Plaintiff-Appellant,

versus

STATE OF LOUISIANA,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 00-CV-565
                       --------------------
                         February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Raymond Rochon, Louisiana prisoner # 93625, filed an in

forma pauperis (IFP) civil complaint alleging that the Louisiana

rape statute under which he was convicted is unconstitutional.

Because Rochon did not seek his release from incarceration, the

district court construed this pleading as a civil rights

complaint under 42 U.S.C. § 1983.

     The district court concluded that Rochon’s civil rights

complaint was barred by Heck v. Humphrey, 512 U.S. 477, 489

(1994), and dismissed the complaint as frivolous under 28 U.S.C.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-30816
                                -2-

§ 1915(e)(2)(B)(i).   This was not an abuse of the district

court’s discretion.   Talib v. Gilley, 138 F.3d 211, 213 (5th Cir.

1998).

     Rochon's appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   See 5th Cir.

R. 42.2.   Rochon’s motion for appointment of counsel is DENIED.

     Rochon has at least two verified strikes against him.

Rochon v. Cain, No. 96-31241 (5th Cir. Dec. 10, 1997)

(unpublished).   Rochon has acquired another two strikes as a

result of this frivolous complaint and frivolous appeal.    Rochon

may no longer proceed IFP in any civil action or appeal filed

while he is in prison unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g); Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996).

     APPEAL DISMISSED; MOTION DENIED; 28 U.S.C. § 1915(g) BAR

IMPOSED.